DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claims 8 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
MPEP § 2163, Section I. states, “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.”  See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1555, 19 USPQ2d at 1111, 1116 (Fed. Cir. 1991). 
For Claims 8 and 16, these claims respectively and directly depend from independent Claims 1 and 9.  Independent Claims 1 and 9 rely on an auto-focus algorithm, which corresponds to one embodiment of the invention.  However, Claims 8 and 16 each require receiving the first distances from a TOF camera, which corresponds to another embodiment.  The specification clearly distinguishes between these two embodiments and there are no disclosed embodiments that combine a TOF camera with an auto-focus algorithm to product the first distances.  See paragraphs [0049]-[0051].  Thus, one skilled in the art would not reasonably conclude that Applicant was in possession of a device and algorithm that includes a TOF camera and also obtains the first distances from an auto-focus algorithm.
Therefore, Claims 8 and 16 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors had possession of the claimed invention.  
To overcome this rejection, the Examiner recommends either cancelling these claims or finding a way to further limit the auto-focus algorithm of the independent claims.
Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
For Claim 18, this claim directly depends from independent Claim 17, which fully incorporates all of the limitations of independent Claim 9.  Independent Claim 9 already incorporates all of the limitations of Claim 18.  Thus, since independent Claim 17 fully incorporates all of the limitations of independent Claim 9 and independent Claim 9 already incorporates all of the limitations of Claim 18, Claim 18 fails to further limit independent Claim 17.
Therefore, Claim 18 is in improper dependent form. 
The Examiner recommends cancelling the claim or further narrowing the features of the auto-focus algorithm.

Allowable Subject Matter
Claims 1, 3-7, 9, 11-15, 17, 19, and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
For independent Claims 1, 9, 17, the following is a brief discussion of the closest prior art:
The ‘005 Publication, cited in the attached form PTO-892, discloses a monocular SLAM device and algorithm that determines scale of the 3D map by relying on two images captured by the monocular SLAM device that have parallax.  See paragraphs [0022] and [0023].
The ‘104 EP Publication, cited in the attached form PTO-892, also discloses a monocular SLAM device and algorithm that determines scale of the 3D map by calculating an 
The ‘420 WIPO publication, cited in the IDS filed Jan. 28, 2020, also discloses a monocular SLAM device and algorithm that determines scale of the 3D map by relying two images captured by the monocular SLAM device that have parallax.  See page 14, line 14-page 15, line 15.
The ‘728 WIPO publication, cited in the IDS filed Jan. 28, 2020, discloses a SLAM device and algorithm that determines scale of the 3D map but relies on two images captured by two cameras.  See figure 1.
The ‘594 Publication and ‘157 EP Publication, both cited in the IDS filed Jan. 28, 2020, discloses a process that determines scale of the 3D map using distances between a device and an object in the scene, but both rely on dedicated measuring devices.  See the Abstract of each publication.
The 2015 ORB-SLAM, 2016 ORB-SLAM, and 2017 ORB-SLAM Non-Patent Literature Documents each disclose a method for performing monocular SLAM, but the 2015 ORB-SLAM Document relies on key frames to determine scale (see Abstract), the 2016 ORB-SLAM Document relies on laser ranging to determine scale (see Abstract), and the 2017 ORB-SLAM relies on an RGB-D camera to determine scale (see Abstract).  The 2015 and 2017 ORB-SLAM Documents have been cited in the attached form PTO-892 while the 2016 ORB-SLAM Document is cited in the IDS filed Jan. 28, 2020.
The key difference between the closest prior art and the claimed invention as described by Claims 1, 9, and 17 is the nature of the “plurality of first distances.”  None of the closet prior art discloses or fairly suggest creating a scaled digital 3D model based on calculated ratios which .

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Justin P. Misleh whose telephone number is (571) 272-7313.  The Examiner can normally be reached during USPTO business hours.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz, can be reached at (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you 
/Justin P. Misleh/
Primary Examiner, Art Unit 2662
March 26, 2021